CONBOY, J.
The State of New Hampshire, the Commissioner of Insurance, and the State Treasurer appeal an order of the Superior Court (McGuire, J.) declaring Laws 2009, 144:1 (the Act) unconstitutional. The Act requires the New Hampshire Medical Malpractice Joint Underwriting Association (JUA) to transfer a total of $110 million to the State’s general fund during fiscal years 2009,2010, and 2011. The trial court ruled that the Act constituted a taking without just compensation in violation of Part I, Article 12 of the State Constitution and the Fifth and Fourteenth Amendments to the Federal Constitution, and that it impaired the petitioners’ contract rights in violation of Part I, Article 23 of the State Constitution and Article 1, Section 10 of the Federal Constitution. The trial court also decided that the State had no right to any “excess surplus” funds *634held by the JUA because the JUA is not a state agency. Because we find that the Act constitutes a retrospective law that results in impairment of contract rights in violation of the New Hampshire Constitution, we affirm.

I. Procedural History

In June 2009, the petitioners, present and past policyholders of the JUA, on their own behalf and on behalf of a purported class of policyholders, filed a petition for a writ of mandamus against the JUA, its board of directors, the New Hampshire Insurance Department (Department) and its commissioner, and for a writ of prohibition against the Department, the New Hampshire State Treasury (Treasury) and the State Treasurer. The petitioners alleged that, pursuant to their contracts with the JUA and certain administrative rules, they had a vested right in any excess surplus premiums collected by the JUA. The Act is based upon the State’s assertion that the excess surplus held by the JUA amounted to $110 million.
The request for mandamus asked that the court compel the JUA “to evaluate its current surplus and determine what in its judgment should be declared earnings and returned to the [petitioners].” The request for a writ of prohibition asked that the court prohibit the Department and Treasury “from taking action in furtherance of [their] erroneous interpretation^] of the insurance contracts] and [New Hampshire Administrative Rule] Ins 1703.07(d).”
Also in June 2009, the petitioners, on their own behalf and on behalf of a purported class of policyholders, filed a petition for declaratory and injunctive relief against the State of New Hampshire. They asked the court to declare the Act unconstitutional because: (1) it was a retrospective law that substantially impaired their vested contract rights and, therefore, violated Part I, Article 23 of the State Constitution; (2) it constituted a “taking” of property and, thus, violated Part I, Article 12 of the State Constitution and the Fifth and Fourteenth Amendments to the Federal Constitution; (3) it impaired their contracts with the JUA and, thus, violated Article I, Section 10, Clause 1 of the Federal Constitution; and (4) it represented an unconstitutional tax in violation of Part II, Article 5 of the State Constitution. The trial court consolidated the cases.
The parties filed cross-motions for summary judgment. The State argued that the petitioners do not have vested property rights in any excess surplus funds held by the JUA, but have, at most, only an expectancy interest that is contingent upon actions by the JUA’s board of directors. The State also asserted that any excess surplus funds belong to the State because the JUA is a state agency. After a hearing, the trial court ruled that the JUA is not a state agency, and that the Act violates both the State and *635Federal Constitutions because it constitutes a taking of property belonging to the petitioners, and because it impairs their contract rights. This appeal followed.

II. Facts

In 1975, the insurance commissioner determined that professional medical liability insurance was not readily available in the voluntary market, and that the public interest required such availability. See RSA 404-C:l (2006). Accordingly, the commissioner adopted regulations creating the JUA to provide insurance coverage addressing the public need. See generally N.H. ADMIN. Rules, Ins 1700 et seq. The regulations also establish the plan of operation (the plan) for the JUA. See id. 1703. The plan has been in place, with some modifications, since 1975.
The JUA “was established to make available medical malpractice insurance for eligible risks.” N.H. Admin. RULES, Ins 1701.01 (eff. Dec. 1,2000, exp. Dec. 1, 2008). An “eligible risk” is “any health care provider operating legally in the state of New Hampshire,” other than those who fail to timely pay premiums, have an outstanding judgment due for premiums, or who do not provide the information necessary to effect insurance coverage. N.H. Admin. Rules, Ins 1703.01(e). Each eligible risk insured by the association must “receive the same level of service as is generally available in the voluntary market.” Id. 1702.04. The petitioners, as healthcare providers and current and former JUA policyholders, are such eligible risks.
The JUA is governed by a board of directors. Id. 1703.04. The commissioner is required to “grant the board the authority to exercise all reasonable or necessary powers relating to the operation of the association.” Id. 1703.04(1). The authority of the board includes the power to operate and manage JUA funds by investing premiums. Id. 1703.04(p). The actual insuring functions are carried out by a “servicing carrier” chosen by the commissioner from among member insurers or qualifying non-member insurers, and the board itself acts as a servicing carrier if, for any reason, the commissioner does not appoint one. Id. 1703.05(c), 1702.04. The JUA enters into contracts and conducts its business independently of the Governor and Council and of the commissioner. See id. 1703.04(o).
The plan requires all insurers authorized to write liability insurance in the state to be members of the JUA. Id. 1702.01; RSA 404-C:3. All member insurers are required to share in the JUA’s premiums, expenses, servicing allowances and losses, based upon their portion of net direct premiums written in the state. Id. 1702.03(a).
The JUA’s funding mechanism changed on January 1,1986, in response to a finding by the commissioner that the JUA did not have sufficient assets *636to cover claims arising from policies written from 1975 to 1985. Compare id. 1703.07 with id. 1703.08. To cover the deficits incurred prior to 1986, a 15% surcharge was assessed on every medical malpractice liability insurance policy issued in the state beginning in 1986, and continuing until the commissioner should determine that a deficit no longer exists. Id. 1703.08(a), (b), (d). The JUA’s reserves accrued, and policies issued, on and after January 1, 1986, are separately accounted for. Compare id. 1703.07 with id. 1703.08. The JUA reserves in question are funded by policy premiums and the interest earned thereon. See id. 1703.07(a), 1703.04(p). The State did not contribute funds to the JUA at the time of its creation, and has made no contributions to it at any other time. The State is not responsible for any JUA shortfalls, and does not guarantee performance of JUA obligations. Any deficits in the post-1985 fund are to be satisfied by assessments against the members, who are then to be reimbursed through assessments against policyholders and surcharges on subsequently sold policies. Id. 1703.07(f). The post-1985 JUA fund has not experienced a deficit and, therefore, no assessments or surcharges have been necessary.
In the event of fund excess, as is purportedly the case here, the plan provides as follows:
(c) If premiums written on association business exceed the amount necessary to pay losses and expenses, the board shall apply such excess to repay members for assessments previously levied, in proportion to the amount paid by each member.
(d) If premiums written on association business exceed the amount necessary to pay losses and expenses and to reimburse members for all assessments pursuant to Ins 1703.07(c), then with review and approval by the commissioner as being consistent with the purposes of this chapter, the board shall authorize the application of such excess in one or both of the following ways:
(1) Against and to reduce future assessments of the association; or
(2) Distribute the excess to such health care providers covered by the association as is just and equitable.
Id. 1703.07(c), (d) (emphasis added). The phrase “with review and approval by the commissioner as being consistent with the purposes of this chapter,” was added in January 2009. Id. Also in January 2009, the regulations were amended to provide that “the [JUA] will promote the public interest in ensuring that consumers of health care services have adequate access to needed care.” N.H. Admin. RULES, Ins 1701.01.
*637The JUA issues individual policies to its policyholders. The policies are titled, “LIABILITY POLICY (Assessable and Participating),” or “GENERAL LIABILITY POLICY (Assessable and Participating).” Each policy provides that it “has been issued by the [JUA] under the New Hampshire Medical Malpractice Joint Underwriting Association Plan established pursuant to the Authority granted by RSA 404-C.T and by RSA 400-A.T5, and is subject to the provisions of the Plan.” The policy provisions relating to assessments and dividends provide in full:
12. Assessable Policy Provision. This policy has been issued by the [JUA] under the New Hampshire Medical Malpractice Joint Underwriting Association Plan established pursuant to the Authority granted by RSA 404-CT and by RSA 400-AT5, and is subject to the provisions of the Plan. The Plan provides, and the named insured agrees, that in the event an underwriting deficit exists at the end of any fiscal year the Plan is in effect, the board of directors of the [JUA] may make a premium contingency assessment against all policyholders during such year, and the named insured shall pay to the [JUA] the named insured’s part of the premium contingency assessment based upon the policy premium payment paid by the named insured to the [JUA] with respect to that year. The Plan further provides that the [JUA] shall cancel the policy of any policyholder who fails to pay the premium contingency assessment.
13. Participating Policy Provisions. The named insured shall participate in the earnings of the [JUA], to such extent and upon such conditions as shall be determined by the board of directors of the [JUA] in accordance with law and as made applicable to this policy, provided the named insured shall have complied with all the terms of this policy with respect to the payment of premium.
(Emphasis omitted.)
Since 1986, the JUA has sought to make three distributions of surplus to its policyholders. In 1999 and 2000, the board submitted proposals for distribution and received approval from the commissioner; distributions were then made. The board’s 2001 application for a distribution, however, was denied. The board has not requested a distribution since that time.
In 2008 the JUA was one of the three largest writers of medical malpractice insurance in New Hampshire based on premiums written. It wrote approximately $8.8 million of the estimated $40 million in premiums written. Of approximately 11,000 health care providers in New Hampshire, the JUA insures about 900. It has accumulated assets of $152 million.
*638In March 2009, the Department prepared a report indicating that the JUA’s 2008 year-end surplus “is expected to be in the range of $140 million to $145 million . . . [as] a result of very efficient operations, good claims management and sound investments over a number of years by the [JUA] board.” The Department concluded that the “surplus significantly exceeds the amount of capital needed to support the [JUA].” The report stated that “[t]he Department has not engaged in any formal actuarial exercise in reaching this conclusion.” The report was premised upon an estimate of “risk-based capital” that the Department commissioned on behalf of the JUA, which was submitted to the JUA with the following caveat:
It is [the actuarial firm’s] understanding that [JUA] management will consider [these] findings for the purposes of evaluating the level of surplus required to support its ongoing operations of providing medical malpractice coverage in New Hampshire.
[The] report is not intended or necessarily suitable for any other purposes.
Under the heading “DISTRIBUTION AND USE,” the risk-based capital estimate report reiterated, “[The actuarial firm has] prepared this report solely for [the JUA’s] use as described .... It is neither intended nor necessarily suitable for any other purpose.” The Department nevertheless relied upon the risk-based capital estimate and reported that it “believes that it would be reasonable to retain a surplus of $55 million to support the [JUA], allowing the remainder of the surplus to be transferred to the General Fund without placing the [JUA] under any significant financial risk.” The JUA has not made its own determination as to what amount, if any, constitutes excess surplus.
On June 24, 2009, the legislature passed House Bill 2, which the Governor signed into law on June 30, 2009. The legislature found that “the funds held in surplus by the [JUA] in the Post-1985 Account are significantly in excess of the amount reasonably required to support its obligations as determined by the insurance commissioner,” and concluded that “the purpose of promoting access to needed health care would be better served through a transfer of the excess surplus of the Post-1985 Account to the general fund.” Laws 2009, 144:1, II. The Act accordingly provides:
Notwithstanding any other provision of law, the [JUA], by and through its board of directors, and any person having responsibility and authority for the custody or investment of the assets of the [JUA] are hereby authorized and directed to transfer no later than July 31,2009 for the fiscal year ending June 30,2009 the sum *639of $65,000,000, and by June 30, 2010 the additional sum of $22,500,000, and by June 30, 2011 the additional sum of $22,500,000 from the Post-1985 Account to the general fund. This sum shall be used for the purpose of supporting programs that promote access to needed health care for underserved persons.
Laws 2009, 144:1, I.

III. The Parties’ Arguments

The State asserts that, under the circumstances of this case, we need not determine whether any JUA excess surplus funds belong to the State. Rather, it argues, we need only determine whether the petitioners have a “vested right” in such funds. It asserts that “[t]he nature of the JUA is properly considered only as it reflects on the question whether a person purchasing insurance from the JUA can reasonably claim to have a vested right in surplus protected against state action----” Thus, the State argues that the Act does not constitute an unconstitutional “taking” under either the State or the Federal Constitution, since the petitioners do not have a vested property right in any JUA surplus under their policies, the regulations comprising the plan, or the statutes by whose authority the JUA was created. The State likewise contends that the Act does not violate the State constitutional proscription against retrospective laws or the Federal Contracts Clause because the petitioners do not have the prerequisite vested property right in any JUA surplus. Furthermore, it argues, even if the Act were a retrospective law, it would nonetheless be constitutionally permissible under the common-law balancing test requiring that the court examine whether the Act is reasonable and necessary to serve an important public purpose. The State also contests the petitioners’ ability to assert claims derivatively on behalf of the JUA.
The petitioners counter that the Act constitutes a taking of property in which they have vested beneficial rights under the plain language of their policies and the regulations in place at the time their policies were purchased, in violation of both the State and Federal Constitutions. They maintain that the JUA is not a state entity and that its funds are private funds comprised of premiums paid and the interest accumulated thereon. They assert that the Act’s interference with their contract rights violates the Federal Contract Clause and constitutes a retrospective law prohibited by Part I, Article 23 of the New Hampshire Constitution. Furthermore, they contend, the fact that the regulations comprising the plan may be altered by the legislature does not permit impairment of the beneficial *640interests that have already vested under their policies. The petitioners also assert that they may bring claims not only in their own right, but also derivatively on behalf of the JUA.

TV. Analysis

This controversy centers upon the tension between the constitutional proscription against governmental impairment of contract rights and the State’s sovereign authority to safeguard the welfare of its citizens. See, e.g., Energy Reserves Group v. Kansas Power & Light, 459 U.S. 400, 410 (1983); United States Trust Co. v. New Jersey, 431 U.S. 1, 21 (1977). The relevant analytical framework for assessing a constitutional challenge to legislative action is well-established. “Whether or not a statute is constitutional is a question of law, which we review de novo? Akins v. Sec’y of State, 154 N.H. 67, 70 (2006). “The party challenging a statute’s constitutionality bears the burden of proof.” State v. Pierce, 152 N.H. 790, 791 (2005). “[T]he constitutionality of an act passed by the coordinate branch of the government is to be presumed.” Opinion of the Justices, 118 N.H. 582, 584 (1978) (quotation omitted). “It will not be declared to be invalid except upon [ijnescapable grounds; and the operation under it of another department of the state government will not be interfered with until the matter has received full and deliberate consideration.” Id. (quotation omitted); see also City of Claremont v. Truell, 126 N.H. 30, 39 (1985) (“A statute will not be construed to be unconstitutional where it is susceptible to a construction rendering it constitutional.” (quotation omitted)).
“In this case, however, there is no question of statutory interpretation. The effects of the legislation are obvious and acknowledged. If those effects infringe on constitutionally protected rights, we cannot avoid our obligation to say so.” Alliance of American Insurers v. Chu, 571 N.E.2d 672, 678 (N.Y. 1991) (citations omitted). We address the petitioners’ claims first under the State Constitution, citing federal opinions for guidance only. See State v. Ball, 124 N.H. 226, 231-33 (1983).
Part I, Article 23 of the New Hampshire Constitution provides: “Retrospective laws are highly injurious, oppressive, and unjust. No such laws, therefore, should be made, either for the decision of civil causes, or the punishment of offenses.” “Part I, Article 23 does not expressly reference existing contracts. However, we have held that its proscription duplicates the protections found in the contract clause of the United States Constitution.” State v. Fournier, 158 N.H. 214, 221 (2009) (quotation omitted). “Although the New Hampshire [retrospective law] provision affords more protection than its federal counterpart, this court has relied on federal contract clause cases to resolve issues raised under part I, article *64123 where contract impairment, and not simply retroactive application of a law, was alleged.” In re Grand Jury Subpoena (Issued July 10, 2006), 155 N.H. 557, 564 (2007). “We therefore understand section 10 [of the Federal Constitution] and part I, article 23 [of the State Constitution] to offer equivalent protections where a law impairs a contract, or where a law abrogates an earlier statute that is itself a contract,” and will refer to their equivalent protections as the Federal and State Contract Clauses, respectively. Opinion of the Justices (Furlough), 135 N.H. 625, 630 (1992).
“The party asserting a Contract Clause violation must first demonstrate retroactive application of a law.” Petition of Concord Teachers, 158 N.H. 529, 537 (2009). We have held that “every statute which takes away or impairs vested rights, acquired under existing laws, or creates a new obligation, imposes a new duty, or attaches a new disability, in respect to transactions or considerations already past, must be deemed retrospective.” In the Matter of Goldman & Elliott, 151 N.H. 770, 772 (2005) (quotation omitted). Thus, “[i]f application of a new law would adversely affect an individual’s substantive rights, it may not be applied retroactively.” Id.
The vested rights that the petitioners assert as the predicate for their claims are grounded in their contracts with the JUA. See, e.g., Hughes v. N.H. Div. of Aeronautics, 152 N.H. 30, 37 (2005) (contract rights can constitute vested property rights). The transfers required by the Act occur over fiscal years 2009, 2010, and 2011. However, because we find, for the reasons stated below, that the petitioners’ contracts embody vested rights, and that the Act impairs those rights, the Act “must be deemed retrospective.” In the Matter of Goldman & Elliott, 151 N.H. at 772 (quotation omitted).
Contract Clause analysis in New Hampshire requires a threshold inquiry as to whether the legislation operates as a “substantial impairment of a contractual relationship.” Lower Village Hydroelectric Assocs. v. City of Claremont, 147 N.H. 73, 77 (2001). “This inquiry has three components: whether there is a contractual relationship, whether a change in law impairs that contractual relationship, and whether the impairment is substantial.” Id. (quotation omitted). If the legislation substantially impairs the contract, “a balancing of the police power and the rights protected by the contract clauses must be performed, and . . . [the] law . . . may pass constitutional muster only if it is reasonable and necessary to serve an important public purpose.” Furlough, 135 N.H. at 634 (quotation omitted).
We note that other courts reviewing Contract Clause claims have expressed the balancing test using an array of phraseologies and placing *642emphasis on a variety of factors. See, e.g., In re Certified Question, 527 N.W.2d 468, 474 (Mich. 1994), cert. denied, 514 U.S. 1127 (1995); Pomponio v. Claridge of Pompano Condominium, 378 So. 2d 774, 780 (Fla. 1979). Ultimately, “Contract Clause cases involve individual inquiries, for no two cases are necessarily alike.” Buffalo Teachers Federation v. Tobe, 464 F.3d 362, 373 (2d Cir. 2006), cert. denied, 550 U.S. 918 (2007); see also Home Bldg. & L. Assn. v. Blaisdell, 290 U.S. 398, 430 (1934) (“Every case must be determined upon its own circumstances.” (quotation omitted)). Accordingly, we take care to avoid a mechanical application of factors or criteria. Otherwise, we risk undermining the core task involved in resolving Contract Clause claims: striking a balance between constitutionally protected contract rights and the State’s legitimate exercise of its reserved police power.

A. Substantial Impairment


1. Contractual Relationship

 An insurance policy is a contract. See, e.g., Bates v. Phenix Mut. Fire Ins. Co., 156 N.H. 719, 722 (2008) (“The fundamental goal of interpreting an insurance policy, as in all contracts, is to carry out the intent of the contracting parties.” (quotation omitted)). The undisputed facts of this case establish that some of the petitioners have current contractual relationships with the JUA, as documented by their insurance policies. It is these petitioners (hereafter “policyholders”) whose Contract Clause claims we examine, because the petitioners whose contracts have expired may not assert such claims. See University of Hawaii Prof. Assembly v. Cayetano, 125 F. Supp. 2d 1237, 1240 (D. Haw. 2000) (“The contracts clause is only implicated when an existing contract is substantially impaired.”).

2. Impairment of Contractual Relationship

Next, we must determine whether the Act constitutes a change in law that impairs the contractual relationships between the policyholders and the JUA.
We note that the trial court, after detailed analysis, concluded that the JUA is not a state entity. We need not, however, determine whether its conclusion was correct. Our examination of the policyholders’ contract rights is not contingent upon the JUA’s status as either a public or private entity, since Contract Clause protections apply in either case. See, e.g., In re Grand Jury Subpoena (Issued July 10, 2006), 155 N.H. at 564 (“Generally, the State and Federal Contract Clauses prohibit the adoption of laws *643that would interfere with the contractual arrangements between private citizens.” (quotation, ellipsis and brackets omitted)); Furlough, 135 N.H. at 635-36 (holding that individuals’ contracts with the State are protected under the Contract Clause); Eckles v. State of Oregon, 760 P.2d 846, 853 (Or. 1988), appeal dismissed, 490 U.S. 1032 (1989); Fraternal Order of Police v. Prince George’s Cty., 645 F. Supp. 2d 492, 508 (D. Md. 2009) (“the Contract Clause applies to private and public contracts alike”).
“Generally, the construction of a written contract is a question of law for this court.” Riblet Tramway Co. v. Stickney, 129 N.H. 140, 146 (1987) (quotations omitted). “When interpreting contracts, the intent of the parties is determined based upon an objective reading of the agreement as a whole. Contractual language is construed according to its common meaning, and this court will give a contract the same meaning as would a reasonable person.” Id. (citations omitted).
In this case, the relevant language in each policy is clear and unambiguous. The title of each is either “LIABILITY POLICY (Assessable and Participating),” or “GENERAL LIABILITY POLICY (Assessable and Participating).” Each policyholder’s right to participate in excess earnings is also explicitly set out in the body of the policy, which provides that each insured “shall participate in the earnings of the [JUA], to such extent and upon such conditions as shall be determined by the board of directors of the [JUA] in accordance with law and as made applicable to this policy.” We note that participating policies in other contexts have in common a policyholder’s entitlement to share in the company’s excess surplus. See, e.g., Prairie States Life Ins. Co. v. United States, 828 F.2d 1222, 1223 (8th Cir. 1987) (“Although taxpayer is a stock insurance company, it issues ‘participating’ policies which, like the policies issued by mutual insurance companies, entitle the policyholders to participate in distributions from the annual divisible surplus of the company.”); Ohio State Life Insurance Company v. Clark, 274 F.2d 771, 773 (6th Cir.), cert. denied, 363 U.S. 828 (1960) (“Mutual plan policies are ‘participating’ policies in that . . . such policies are entitled to share in the profits of the company to the extent that such profits are apportioned from time to time to the respective mutual plan policies by the company’s Board of Directors.”); Gulf Life Ins. Co. v. United States, 35 Fed. Cl. 12, 13 (1996), aff'd, 118 F.3d 1563 (Fed. Cir. 1997) (“[A] participating policy has a higher stated premium than the nonparticipating policy for the same insurance, but the policyholder expects to receive premium rebates in the form of policyholder dividends. These dividends are returned to policyholders based on the company’s experience or the discretion of its management.”). The policyholders’ insurance contracts are, therefore, by both their titles and their content, “assessable *644and participating,” expressly obligating the policyholders to pay premium assessments in the event an underwriting deficit exists at the end of any fiscal year and, conversely, entitling the policyholders to participate in the earnings of the JUA.
The nature of the policyholders’ participation in JUA earnings is qualified by the phrase “to such extent and upon such conditions as shall be determined by the board of directors of the [JUA] in accordance with law and as made applicable to this policy.” The law that was in effect at the time the policies were issued, and that was incorporated into the policies by reference, includes the JUA regulations. Those regulations define the obligations of the contracting parties. See Worthen Co. v. Kavanaugh, 295 U.S. 56, 60 (1935) (“To know the obligation of a contract we look to the laws in force at its making.”); Blaisdell, 290 U.S. at 429-30 (“[T]he laws which subsist at the time and place of the making of a contract, and where it is to be performed, enter into and form a part of it, as if they were expressly referred to or incorporated in its terms.” (quotation omitted)); EcJcles, 760 P.2d at 858 n.18 (“No law can impair the obligation of future contracts because the laws in existence when a contract is formed define the obligation of that contract.”).
The regulations provide that, in the event of an excess surplus, “the board shall authorize the application of such excess in one or both of the following ways: (1) Against and to reduce future assessments of the association; or (2) Distribute the excess to such health care providers covered by the association as is just and equitable.” N.H. Admin. Rules, Ins 1703.07(d). These regulations, incorporated into the participating policies, provide no other alternative to the JUA board for disposition of any excess surplus JUA funds.
We find that the language of the policies and regulations, taken together, confers upon the policyholders a vested contractual right in the treatment of any excess surplus. The policies entitle the policyholders to “participate in the earnings of the [JUA]” and the incorporated regulations mandate the board’s application of excess funds in one or both of two specified ways: either against future assessments, or distribution to the policyholders. Under either option, the policyholders have a direct financial interest, and not a mere expectancy, in any excess surplus. Thus, the policyholders have a vested right not necessarily in the distribution of the funds, but in the treatment of the funds for their benefit.
Importantly, the policyholders’ vested rights are beneficial, rather than possessory. While a “beneficial interest is defined as a right or expectancy in something (such as a trust or an estate), as opposed to legal *645title to that thing,” Nordic Inn Condo. Owners’Assoc. v. Ventullo, 151 N.H. 571, 575-76 (2004) (quotation, brackets and emphasis omitted), such interest may, nonetheless, constitute a vested property right, subject to protection, see, e.g., Ohio State Life Insurance Company, 274 F.2d at 777 (holding that policyholders had “a vested contract right to the beneficial interest in the surplus” of the issuing non-mutual insurance company); Chu, 571 N.E.2d at 679 (finding a vested property right in the subject fund where the governing statute provided that the monies would either remain in the fund to accumulate interest or be distributed to the contributors). Here, the policyholders’ interest in any JUA excess surplus is vested and not contingent: either they benefit from the surplus by its reinvestment for application against future assessments; or they benefit from the surplus by receipt of a dividend.
The significance of the policyholders’ beneficial, rather than possessory, rights is twofold. First, because the policyholders’ vested rights are in the treatment of any surplus funds for their benefit, but not necessarily in the distribution of such funds, the JUA board and the commissioner have the ability to protect against any undermining of the private market that could potentially result from immediate distribution. See N.H. ADMIN. Rules, Ins 1702.04, 1703.11(a); RSA 404-C:2, II (2006). Second, because the beneficial rights in the treatment of any excess surplus are contract rights, those rights vested in the policyholders upon issuance of their policies under the regulatory plan in place at that time, and are not contingent upon the declaration of a dividend, as argued by the State.
We draw support for our conclusion that the policyholders’ beneficial contract rights are vested from the New York Court of Appeals’ analysis in Methodist Hospital of Brooklyn v. State Insurance Fund, 476 N.E.2d 304 (N.Y. 1985), appeal denied, 474 U.S. 801 (1985), as contrasted to its analysis in Chu, 571 N.E.2d 672. In Methodist Hospital, the court upheld the transfer of $190 million from the state insurance fund to the state’s general fund, concluding that, because the state alone was liable for the payment of claims upon that fund, because the policyholders had no responsibility to contribute to losses, and because the payment of dividends to policyholders was discretionary, the policyholders had no property or contract rights in the assets or earnings of the fund. Methodist Hosp., 476 N.E.2d at 309-10; see also Chu, 571 N.E.2d at 677. In Chu, however, where the legislation at issue diverted monies to the general fund in contravention of prior statutes which “provided that income earned on new contributions to the fund would be either returned to the contributors or credited toward future contributions,” id. at 675, the court found the newly enacted law constituted an unconstitutional taking of vested property rights. Id. at 679.
*646The facts of this case distinguish it from Methodist Hospital and align it with Chu. Here, the JUA must satisfy claims out of its own assets and the State bears no liability for any deficit. N.H. Admin. Rules, Ins 1703.07(a). As the trial court found, “All of the money in the JUA fund has come from assessments of members, premiums paid by policyholders, and investment earnings. The State did not financially contribute to the creation of the JUA and has not contributed any funds since that time.” It noted that “[i]f the JUA runs a deficit, as was the case in 1985, the members and policyholders are assessed to make it up. The State is not responsible for any JUA shortfalls and does not guarantee performance of JUA obligations.” Further, the JUA regulations, rather than conferring discretion, mandate one or both of two options for application of any excess surplus, both of which inure to the policyholders’ direct financial benefit. Compare N.H. Admin. Rules, Ins 1703.07(d), with Methodist Hosp., 476 N.E.2d at 309. Thus, the plan here constitutes a nearly identical regulatory framework to that at issue in Chu.
In re Certified Question, 527 N.W.2d 468, to which the State attempts to analogize this case, is not only distinguishable, but in fact supports our conclusion as to the policyholders’ vested rights. In that case, the plaintiff-policyholders of the state accident fund alleged that they had a property right to income from the sale of the accident fund, and that an act transferring all of the consideration for the sale to the general fund was, therefore, unconstitutional. In re Certified Question, 527 N.W.2d at 470. The Supreme Court of Michigan upheld the constitutionality of the legislation. Id. The facts of Certified Question, however, are significantly different from the facts here. First, although the Certified Question plaintiffs also had contracts with the accident fund, they alleged impairment of an asserted contract with the state, relying upon a statute to establish the contract provisions. Id. at 473-74. Here, the policyholders’ rights arise directly from their contracts with the JUA. Further, the Certified Question plaintiffs relied upon an alleged implied contract right to surplus, in the absence of any contractual language entitling them to such surplus. Id. at 476. Here, the policyholders’ participating policies expressly provide that the policyholders “shall participate in the earnings of the company” as the board determines, and the board’s discretion is limited by regulation. Most significantly, the Certified Question court held, “Absent an explicit expression of the Legislature’s intention that premiums collected and not used to pay liabilities either would earn interest or be refunded, we cannot read [the subject legislative provisions], either separately or together, as so promising.” Id. at 477. In contrast, the plan before us provides such explicit regulatory expression.
*647We are not persuaded by the State’s argument that the policies did not create vested rights because they are subject to “applicable law,” which may be changed. The three cases on which the State relies in support of its position, Bowen v. Public Agencies Opposed to Social Security Entrapment, 477 U.S. 41 (1986), Rhode Island Higher Education Assistance Authority v. Secretary, U.S. Department of Education, 929 F.2d 844 (1st Cir. 1991), and Tancredi v. Metropolitan Life Insurance Company, 149 F. Supp. 2d 80 (S.D.N.Y. 2001), aff'd, 316 F.3d 308 (2d Cir. 2003), are all distinguishable. Each involved constitutional, statutory, or contractual provisions explicitly providing that the regulatory scheme was subject to change. Bowen, 477 U.S. at 44 (“Congress expressly reserved to itself‘[t]he right to alter, amend, or repeal any provision of’ the Act. 42 U.S.C. § 1304.”); Rhode Island Higher Educ., 929 F.2d at 847 (the subject agreements each stated that the parties “shall be bound by all changes in the Act or regulations in accordance with their respective effective dates”); Tancredi, 149 F. Supp. 2d at 88 (“[T]he Constitution of the State of New York specifically reserves to the Legislature the right to alter laws under which corporations originally were formed” and thus constitutes notice that corporate charters may be amended by statute).
By contrast, the JUA policies provide:
8. Changes. Notice to any agent or knowledge possessed by any agent or by any other person shall not effect a waiver or a change in any part of this policy...; nor shall the terms of this policy be waived or changed, except by endorsement issued to form a part of this policy, signed by a duly authorized representative of the company.
Nor do the regulations, incorporated into the policies, make reference to any governmental reservation of power to amend the obligations established by the plan or the policies. The State points to the provision in RSA chapter 400-A delegating to the commissioner the “full power and authority to make, promulgate, amend and rescind reasonable rules and regulations for . . . the administration or effectuation of any provision” of the title governing insurance in general. RSA 400-A:15, I (2006). However, this legislative delegation of authority to the commissioner — to make, amend and rescind insurance regulations — does not vitiate the binding nature of the regulations incorporated into the JUA policies, or constitute notice to the policyholders that their contracts with the JUA are subject to any law other than the law in effect at the time of the issuance of their policies.
In Rhode Island Higher Education, the court explained the basis for its holding that a statute imposing conditions upon reimbursement to reserve funds did not constitute an unconstitutional taking:
*648The public nature of the reserve funds themselves, coupled with the express contractual reservation of the power to amend the terms of the [federal student loan] program and the fact that the legislative changes involve a comprehensive federal/state social welfare program, forecloses a finding that the state agencies have obtained unalterable vested property rights to certain payments.
Rhode Island Higher Educ., 929 F.2d at 851 (quotation and brackets omitted). By contrast, the JUA policies, including the incorporated regulations, contain no provision indicating that they are subject to amendment by the legislature. Further, the policyholders here are private parties and not state agencies. Moreover, the Act is not part of “a comprehensive federal/state social welfare program”; rather, it targets only one discrete fund for transfer to the general fund.
 We appreciate the generally broad powers of the legislature to “change, modify and repeal existing law, and to enact new laws.” Goldman, 151 N.H. at 773. However, in light of the constitutional prohibition against retrospective laws, such legislative power is not without restriction.
Unless otherwise inhibited by either the State or Federal Constitutions, the Legislature may change existing laws, both statutory or common, at its pleasure, but in so doing, it may not deprive a person of a property right theretofore acquired under existing law. Those rights are designated as vested rights, and to be vested, a right must be more than a mere expectation based on an anticipation of the continuance of existing law; it must have become a title, legal or equitable, to the present or future enforcement of a demand, or a legal exemption from the demand of another.
Id. at 774 (quotation omitted). “This doctrine reflects the deeply rooted principles that persons should be able to rely on the law as it exists and plan their conduct accordingly and that the legal rights and obligations that attach to completed transactions should not be disturbed.” Chu, 571 N.E.2d at 678 (citation omitted). Therefore, we conclude that, contrary to the State’s assertion, the provisions of the regulations in effect at the time of the issuance of the policyholders’ policies, and incorporated into the obligations of those contracts, may not be changed retroactively unless such change survives constitutional scrutiny.
Because the policyholders paid for and received participating policies, incorporating the regulations in effect at the time, their beneficial interest in the treatment of any JUA excess surplus vested upon the *649issuance of their policies. The Act, diverting $110 million of purportedly excess surplus, thus impairs their contracts with the JUA.

S. Substantiality of the impairment

Having found that the Act impairs the petitioners’ contracts, we next consider whether the impairment is substantial. See Furlough, 135 N.H. at 633. Although the United States Supreme Court has provided little specific guidance as to what constitutes a “substantial” contract impairment, Baltimore Tchrs. Un. v. Mayor, Etc. of Baltimore, 6 F.3d 1012, 1017 (4th Cir. 1993), cert. denied, 510 U.S. 1141 (1994), “[t]otal destruction of contractual expectations is not necessary for a finding of substantial impairment,” Energy Reserves Group, 459 U.S. at 411.
The severity of an impairment of contractual obligations can be measured by the factors that reflect the high value the Framers placed on the protection of private contracts. Contracts enable individuals to order their personal and business affairs according to their particular needs and interests. Once arranged, those rights and obligations are binding under the law, and the parties are entitled to rely on them.
Furlough, 135 N.H. at 633 (quotation omitted). The degree of the Act’s impairment of the contracts is particularly pertinent because
[t]he severity of the impairment measures the height of the hurdle the state legislation must clear. Minimal alteration of contractual obligations may end the inquiry at its first stage. Severe impairment, on the other hand, will push the inquiry to a careful examination of the nature and purpose of the state legislation.
Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 245 (1978) (footnote omitted).
We recognize that the determination of whether a contract impairment is substantial may be influenced by whether the contracting parties relied on the abridged contract right. “[W]here the right abridged was one that induced the parties to contract in the first place, a court can assume the impairment to be substantial.” Fraternal Order of Police, 645 F. Supp. 2d at 510 (quotation omitted). The trial court found that “[t]he JUA has offered an assessable and participating policy approved by the Commissioner since its inception with no hint in the record that anyone had ever intended otherwise.” The State does not contest this ruling, nor does it contend that any factual dispute exists regarding the participating nature of the policies. Neither does the State assert on appeal that the policyhold*650ers did not rely on the participating nature of the policies. Thus, under the circumstances of this case, whether any particular policyholders relied upon the participating nature of the policies is not relevant to our analysis.
In determining whether contract impairment is substantial, some courts look to whether the subject matter of the contract has been the focus of heavy state regulation. See, e.g., Energy Reserves Group, 459 U.S. at 413. If so, further regulation might be foreseeable and, thus, any change to the contract caused by such regulation would not necessarily constitute a substantial impairment. See, e.g., Mercado-Boneta v. Admin. Del Fondo de Compensacion, 125 F.3d 9, 13-14 (1st Cir. 1997). However, standing alone, “a history of regulation is never a sufficient condition for rejecting a challenge based on the contracts clause.” Chrysler Corp. v. Kolosso Sales, Inc., 148 F.3d 892, 895 (7th Cir. 1998), cert. denied, 525 U.S. 1177 (1999); see also Mercado-Boneta, 125 F.3d at 14 n.7 (“Contract Clause analysis would be enervated if the mere fact of regulation meant there was always foreseeability of more regulation and thus no substantial impairment.”).
The simple fact that insurance is a heavily regulated industry does not preclude a conclusion that the Act substantially impairs the policyholders’ vested contract rights to share in the JUA earnings. The policyholders did not “purchaseü into an enterprise already regulated in the particular to which [they] now object[].” Veix v. Sixth Ward Bldg. & Ln. Assn., 310 U.S. 32, 38 (1940). The State cites no provision of the regulatory scheme in place prior to the passage of the Act that would suggest that private insureds should anticipate the transfer of monies retained by their insurer into the state’s general fund. Neither the JUA policies, nor the insurance regulations incorporated in the policies, make reference to any governmental reservation of power to amend the rights and obligations established by the assessable and participating policies. On the contrary, the policyholders’ contracts expressly entitle them to participate in the JUA’s earnings, and the regulations incorporated into their contracts likewise leave no potential outlet for the accumulated funds other than application against future assessments, or distribution to the policyholders. Although insurance is a heavily regulated industry, the record does not reflect a basis in law for the policyholders to expect that the funds in which they have a beneficial interest would be transferred from the JUA into the general fund.
In Furlough, we held that a legislative requirement that certain public employees be furloughed would constitute a substantial impairment because such a requirement “impairs the very heart of an employment contract: the promise of certain work for certain income. Its impact would likely wreak havoc on the finances of many of the affected workers . . . .” Furlough, 135 N.H. at 634. We have also found substantial impairment of *651contract rights by the legislature’s retroactive repeal of a statute permitting municipalities to contractually set alternatives to tax obligations where such action resulted in an additional tax burden of nearly $40,000 to a plaintiff. Lower Village Hydroelectric Assocs., 147 N.H. at 77; see also State v. Vashaw, 113 N.H. 636, 637-38 (1973) (“The underlying policy of this prohibition is to prevent the legislature from interfering with the expectations of persons as to the legal significance of their actions taken prior to the enactment of a law.”).
Here, we conclude that the Act substantially impairs the policyholders’ contract rights for at least two reasons. First, the Act effectively eliminates the “participating” character of the policies, thus changing the very nature of the contracts. The effect of the Act is to dramatically reduce, if not eliminate, the policyholders’ rights to a fundamental contractual benefit — sharing in any excess surplus funds created by their premium payments.
Second, the Act divests the JUA board of its obligation to the policyholders to treat any excess surplus for their benefit, including protecting against insolvency. As the JUA advised the trial court,
The JUA can only comfortably state today that it has earned a profit or lost money in 1986,1987 and 1988. It is incumbent on the JUA to protect the policyholders in the interim to maintain adequate surplus and defend those claims that may yet arise by keeping funds available for those uncertainties, both legally and in terms of the market.... [The board maintains] this conservative sense of the need ... to make sure that there are funds there available ... that there are sufficient funds within our own capital to fulfill the purpose of the JUA.
The trial court recognized the importance of a JUA surplus, including its impact on the policyholders, finding:
The assessable nature of their policies and consistent regulations point to the present benefit provided by any excess surplus. The surplus guards against having insufficient assets to cover JUA obligations which would have to be covered by assessments against policyholders and members. Taking JUA funds would decrease investment earnings which are important to the JUA’s ability to meet operating costs and malpractice claims.
The retention of, and access to, large sums of capital is critical to the function of any insurance plan. As the United States Supreme Court has observed:
*652These pension plans, like other forms of insurance, depend on the accumulation of large sums to cover contingencies. The amounts set aside are determined by a painstaking assessment of the insurer’s likely liability. Risks that the insurer foresees will be included in the calculation of liability, and the rates or contributions charged will reflect that calculation. The occurrence of major unforeseen contingencies, however, jeopardizes the insurer’s solvency and, ultimately, the insureds’ benefits. Drastic changes in the legal rules governing pension and insurance funds, like other unforeseen events, can have this effect.
Allied Structural Steel, 438 U.S. at 246-47 (quotation and brackets omitted).
We note that it is not clear that the $110 million in fact represents excess surplus. However, whether some or all of the $110 million constitutes excess surplus is not dispositive of our analysis. Rather, the substantial character of the impairment flows, in part, from the fact that the Act contravenes the JUA board’s contractual responsibility to its policyholders — that is, to determine whether any excess surplus should be applied against future assessments or distributed to the policyholders.
In sum, we conclude that the Act substantially impairs the policyholders’ contract rights because it effectively eliminates the participating character of the policies and divests the board of its obligation to treat any excess surplus funds for the policyholders’ benefit.

B. Reasonable and Necessary Legislation

 Because the Act substantially impairs the policyholders’ contracts with the JUA, it technically violates Part I, Article 23 of the State Constitution. “Nevertheless, it is to be accepted as a commonplace that the Contract Clause does not operate to obliterate the [State’s] police power ...” Furlough, 135 N.H. at 634 (quotation omitted).
It is the settled law of this court that the interdiction of statutes impairing the obligation of contracts does not prevent the State from exercising such powers as are vested in it for the promotion of the common weal, or are necessary for the general good of the public, though contracts previously entered into between individuals may thereby be affected. This power, which in its various ramifications is known as the police power, is an exercise of the sovereign right of the Government to protect the lives, health, morals, comfort and general welfare of the people, and is paramount to any rights under contracts between individuals.
Allied Structural Steel, 438 U.S. at 241 (quotation omitted).
*653“If the Contract Clause is to retain any meaning at all, however, it must be understood to impose some limits upon the power of a State to abridge existing contractual relationships, even in the exercise of its otherwise legitimate police power.” Id. at 242 (emphasis omitted). “Thus, a balancing of the police power and the rights protected by the contract clauses must be performed, and a bill or law which substantially impairs a contractual obligation may pass constitutional muster only if it is reasonable and necessary to serve an important public purpose.” Furlough, 135 N.H. at 634 (quotation omitted). We “must consider whether the [State’s] proposed justification in fact serves public interests and whether its mechanisms to serve those interests reflect reasonable and necessary choices.” Mercado-Boneta, 125 F.3d at 15.
We first examine whether the law serves an important public purpose. The Act requires that the funds be used “for the purpose of supporting programs that promote access to needed health care for underserved persons.” Laws 2009, 144:1,1. Protection of the health of the people of New Hampshire is certainly a legitimate and important goal. However, “the finding of a significant and legitimate public purpose is not, by itself, enough to justify the impairment of contractual obligations.” Keystone Bituminous Coal Assn. v. DeBenedictis, 480 U.S. 470, 505 (1987). “Although deference is due to the legislature, and weight is given to the legislature’s own statement of purposes for the law, a court must undertake its own independent inquiry to determine the reasonableness of the law and the importance of the purpose behind it.” Mercado-Boneta, 125 F.3d at 13. Accordingly, we examine whether the Act, despite its substantial impairment of contract rights, is reasonable and necessary to accomplish the stated public purpose.
In assessing the reasonableness and necessity of the Act, the threshold question is the degree of deference we must afford the legislature’s decision as to the means chosen to accomplish its purpose. The general rule is that, “[u]nless the State itself is a contracting party, ‘as is customary in reviewing economic and social regulation, courts properly defer to legislative judgment as to the necessity and reasonableness of a particular measure.’ ” Furlough, 135 N.H. at 634-35 (quotation, brackets and ellipses omitted). This deference serves to ensure that the constitutional prohibition against the impairment of contracts does not prevent the State from legitimate exercises of police power “to protect the vital interests of its people.” W. B. Worthen Co. v. Thomas, 292 U.S. 426, 432-33 (1934). As the United States Supreme Court has noted, “The exercise of that reserved power has repeatedly been sustained by this Court as against a literalism in the construction of the contract clause which would make it *654destructive of the public interest by depriving the State of its prerogative of self-protection.” Id. at 433. The Supreme Court has also held, however, that “this essential reserved power of the State must be construed in harmony with the fair intent of the constitutional limitation, and that this principle precluded] a construction which would permit the State to adopt as its policy . . . the destruction of contracts or the denial of means to enforce them.” Id.
In cases where the State is itself a party to the contract, heightened review is warranted and courts generally accord minimal deference to legislative acts affecting such contracts. See, e.g., Lower Village, 147 N.H. at 78; see also Furlough, 135 N.H. at 635 (“When a State itself enters into a contract, it cannot simply walk away from its financial obligations. In almost every case, the Court has held a governmental unit to its contractual obligations when it enters financial or other markets.” (quotation omitted)); National R. Passenger Corp. v. A. T. & S. F. R. Co., 470 U.S. 451, 472 n.24 (1985) (“[T]he Court has observed that in order to maintain the credit of public debtors, and because the State’s self-interest is at stake, the Government’s impairment of its own obligations perhaps should be treated differently.” (quotations and citations omitted)).
We make no ruling as to whether the policyholders’ contracts with the JUA constitute State contracts. We note, however, that the State’s underlying justification for transferring funds from the JUA to the general fund is based upon the State’s assertion that “the JUA is part of the State.” If we were to assume, for the purposes of analysis, that the JUA is part of the State, then the petitioners’ participating policies would be public contracts. The Act, which interferes with those contracts, would therefore be subject to the heightened standard of review we applied in Furlough and Lower Village. We invalidated the legislation in those cases as unconstitutional, reasoning that “financial necessity, though superficially compelling, has never been sufficient of itself to permit states to abrogate contracts.” Lower Village, 147 N.H. at 78 (brackets omitted) (quoting Furlough, 135 N.H. at 635). Although “less deference does not imply no deference” to the legislature’s determination of reasonableness and necessity, Buffalo Teachers, 464 F.3d at 370, “[t]he [Cjontract [Cjlause, if it is to mean anything, must prohibit the State from dishonoring its existing contractual obligations when other policy alternatives are available,” Furlough, 135 N.H. at 635-36 (quotation and brackets omitted). “If governments could reduce their financial obligations whenever an important public purpose could be conceived for repudiating a contract^] the Contract Clause would provide *655no protection at all.” Id. at 635 (quotations omitted). If, as the State contends, the JUA is a part of the State, less deference to legislative judgment is warranted.
If, on the other hand, the JUA is a private entity, as found by the trial court, more deference is warranted, but complete deference is unsupportable. As we have previously held, “the [C]ontract [C]lause is not a dead letter and does impose some limits upon the power of a State to abridge existing contractual relationships, even in the exercise of its otherwise legitimate police power.” Smith Insurance, Inc. v. Grievance Committee, 120 N.H. 856, 863 (1980) (quotations omitted). For the Contract Clause to retain any vitality, we must be able to consider the reasonableness and necessity of the legislature’s chosen action, particularly where the action’s substantial impairment of contract rights inures to the State’s financial benefit.
 “[T]he absence of a contract with the state does not mean we thereby believe the [contract-impairing legislation] cannot be self-serving to the state. To the contrary, it can be.” Buffalo Teachers, 464 F.3d at 370; see also Mercado-Boneta, 125 F.3d at 16 (“the real issue in determining the level of deference given to a legislative determination of reasonableness and necessity is not so much whether the state is arguably a nominal party to the contract, but whether the state is acting in its own pecuniary or self-interested capacity”). “The better rule therefore calls for focusing on whether the contract-impairing law is self-serving, where existence of a state contract is some indicia of self-interest, but the absence of a state contract does not lead to the converse conclusion.” Buffalo Teachers, 464 F.3d at 370. Here, given the nature and effect of the Act, we conclude that the State’s self-interest is at stake. Accordingly,
complete deference to a legislative assessment of reasonableness and necessity is not appropriate because the State’s self-interest is at stake. A governmental entity can always find a use for extra money, especially when taxes do not have to be raised. If a State could reduce its financial obligations whenever it wanted to spend the money for what it regarded as an important public purpose, the Contract Clause would provide no protection at all.
Furlough, 135 N.H. at 635 (quotation omitted).
 We note also that the United States Supreme Court has distinguished the deference accorded state, as opposed to federal, legislation:
*656When the court reviews state economic legislation the inquiry will not necessarily be the same [as a deferential review of federal economic legislation].... [W]e have never held that the principles embodied in the Fifth Amendment’s due process guarantee are coextensive with the prohibitions against state impairment of contracts under the Contract Clause, and, we observed, to the extent the standards differ, a less searching inquiry occurs in the review of federal economic legislation.
National R. Passenger Corp., 470 U.S. at 472-73 n.25; see also Nieves v. Hess Oil Virgin Islands Corp., 819 F.2d 1237, 1251 (3d Cir. 1987) (contrasting “limitations imposed on States by the Contract Clause with the less searching standards imposed on [federal] economic legislation by the Due Process Clauses”) (quotation and emphasis omitted). Thus, “[d]espite the customary deference courts give to state laws directed to social and economic problems, legislation adjusting the rights and responsibilities of contracting parties must be upon reasonable conditions and of a character appropriate to the public purpose justifying its adoption.” Allied Structural Steel, 438 U.S. at 244 (quotation and brackets omitted). Moreover, the State bears the burden of proving that the contract impairment is reasonable and necessary, since it asserts the benefit of its own statute. In re Seltzer, 104 F.3d 234, 236 (9th Cir. 1996); see also Univ. of Hawaii Professional Assembly v. Cayetano, 183 F.3d 1096, 1106 (9th Cir. 1999), injunction dissolved, 125 F. Supp. 2d 1237, 1242-43 (D. Haw. 2000).
While the Act’s stated purpose is to provide funds to support “programs that promote access to needed health care for underserved persons,” Laws 2009, 144:1, I, it does not constitute broad-based social or economic regulation directed to meet a societal need. Rather, the Act singularly targets for transfer to the State’s general fund discrete funds generated by premiums paid by a discrete class of private parties. Compare Buffalo Teachers, 464 F.3d at 368-69 (upholding legislation imposing a generally applicable public employee wage freeze), with Ass’n of Sur. & Sup. Ct. Rptrs. v. State, 588 N.E.2d 51, 54 (N.Y. 1992) (striking down legislation as unconstitutional where it imposed a payroll lag upon a narrow class of State employees); see also Exxon Corp. v. Eagerton, 462 U.S. 176, 192 (1983) (noting that the statute at issue in Allied Structural Steel applied so narrowly that “its sole effect was to alter contractual duties”); Allied Structural Steel, 438 U.S. at 247-49. The Act’s funding scheme is qualitatively different from social or economic regulatory legislation which establishes a broad-based mechanism for addressing a public need.
The State offers two justifications for the Act. First, the State contends that “[t]he Act furthers the public purpose of the JUA by avoiding *657distortions of the market that would inevitably flow from the distributions sought by petitioners,” because such distributions have “the potential to disrupt the voluntary market by reducing the price of JUA insurance and creating an incentive for providers to move to the JUA.” In rejecting the identical argument, the trial court observed:
This argument is based on the unwarranted assumption that if the State does not get the $110 million, the policyholders will... thus receiv[e] a “windfall.” As the Court made clear at the outset of the ... hearing, it has no authority, and will not attempt, to order any distribution of the surplus funds. Dividends can only be distributed pursuant to the procedures contained in the policy and regulations: by request of the JUA board and approval of the Commissioner.
We likewise reject this argument. What the policyholders stand to gain by our ruling is the enforcement of their contract rights to the application of any excess surplus for their benefit in one or both of the ways specified by the regulations incorporated into their policies. The question of whether the JUA board should make distributions of any excess surplus is not before us, and we express no opinion on that issue.
Second, the State contends that the purpose of the Act is “much more than merely financial,” asserting that the legislature “reasonably concluded that the excess surplus [in the JUA fund] would be more useful in promoting access to health care through state programs for the medically underserved than if the funds remained ‘trapped’ in the JUA or were distributed to those providers that happen to be insured through the JUA.”
 Although funding state programs for the medically underserved is an important public purpose, we conclude that the Act is not appropriately tailored to serve that purpose. First, it is not clear that all of the $110 million is in fact “excess surplus.” Although a risk-based capital estimate was prepared for the JUA, the JUA board made no determination as to the amount of any excess surplus. Under these circumstances, any assessment of the reasonableness of the amount subject to transfer is questionable. Further, the State has not suggested, and nothing in the record indicates, that the Act was precipitated by an emergency, or that it constitutes a temporary measure, with future reimbursement of the funds contemplated. See, e.g., Garris v. Hanover Ins. Co., 630 F.2d 1001, 1008 (4th Cir. 1980) (in evaluating the reasonableness and necessity of challenged legislation, court examines: “(1) [the legislation’s] emergency nature; (2) its purpose to protect a broad societal interest, not a favored group; (3) the tailoring of its remedial effect to its emergency cause; (4) the reasonableness of its basic features; and (5) its limited effect in temporal terms.”). Nor does the record *658reflect that other avenues of funding, which do not substantially interfere with the policyholders’ contracts, have been exhausted, or even considered. See Buffalo Teachers, 464 F.3d at 371 (“Only after . . . more drastic steps were taken and a finding that the freeze was essential was made, did the [governmental authority] institute the wage freeze.”); Fraternal Order of Police, 645 F. Supp. 2d at 510-18 (examining various factors to determine reasonableness and necessity, including “efforts to exhaust numerous alternatives before resorting to” legislation that substantially impaired a contract). Thus, we cannot conclude that the means chosen to accomplish the Act’s stated purpose are reasonable and necessary.
Our conclusion rests upon the retroactive effect of the Act; if the legislature had addressed policyholders’ rights prospectively — that is, effective upon issuance of new policies — our analysis would of necessity be different. See Chu, 571 N.E.2d at 678. To be sure, the Act expediently accomplishes the legislature’s stated purpose of supporting programs that promote access to needed health care. But such expediency does not, in and of itself, render the transfer of these funds reasonable and necessary. The legislature has other reasonable alternatives to accomplish its goal, including amending the rights and responsibilities under newly-issued JUA policies. As “there is no showing in the record before us that this severe disruption of contractual expectations was necessary to meet an important general social problem[, t]he presumption favoring legislative judgment as to the necessity and reasonableness of a particular measure, simply cannot stand in this case.” Allied Structural Steel, 438 U.S. at 247 (quotation and citation omitted; emphasis added).

V. Conclusion

Because the Act substantially interferes with the current policyholders’ contracts with the JUA, and is not reasonable and necessary to accomplish the legislature’s stated public purpose, the Act constitutes a retrospective law that results in an impairment of contract in violation of the New Hampshire Constitution and is, therefore, unenforceable. In view of this holding, we need not consider the merits of the former policyholders’ claims, or the current policyholders’ “takings” claim, the claims they assert derivatively on behalf of the JUA, or their claims under the Federal Constitution.

Affirmed.

Broderick, C. j., and Hicks, J., concurred; Dalianis and Duggan, JJ., dissented.